Citation Nr: 1628802	
Decision Date: 07/19/16    Archive Date: 07/28/16

DOCKET NO.  09-36 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a seizure disorder.

Entitlement to service connection for psychosis.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. T. Callahan, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to November 1977 and from March 1979 to September 1979.

This case is before the Board of Veterans' Appeals (Board) on appeal from an September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the benefit sought on appeal.

This claim was previously before the Board in April 2014, at which time this claim was remanded for further development.  That development having been completed, the claim is now again before the Board for further appellate consideration.  

Before proceeding to this decision, the Board notes that in October 2015 the Veteran was sent an acknowledgement of his Privacy Act Request, submitted in September 2015.  However, a review of the claims file reveals that the document interpreted to be a Privacy Act request was nothing more than the Veteran responding to a request for information made by the RO.  Accordingly, the Veteran has not submitted any request under the Privacy or Freedom of Information Acts and so the Board may continue to a decision of this claim.


FINDINGS OF FACT

1.  A seizure disorder (epilepsy) was manifested to a compensable degree within one year of the Veteran's separation from service.

2.  Psychosis was manifested to a compensable degree within one year of the Veteran's separation from service.  




CONCLUSIONS OF LAW

1.  The criteria for service connection for a seizure disorder have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for psychosis have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, service connection may be granted when the evidence shows (1) the existence of a current disability; (2) in-service incurrence of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Further, psychoses and epilepsies may be service connected on a presumptive basis as chronic disabilities if they manifest to a compensable degree within one year after active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, a nexus between a current listed chronic disability and service may be established by medical evidence or competent lay evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (discussing 38 C.F.R. § 3.303(b)).

The evidence of record, including the November 2015 VA examination, shows that the Veteran has been diagnosed as having a seizure disorder and psychosis.  As such, he has satisfied the element of a current disability for both disorders.

Furthermore, the October 1982 Social Security Administration documents indicate that the Veteran was found disabled beginning March 16, 1980 due to schizophrenia and a seizure disorder.  The disability determination document indicates that the Veteran was examined on October 1, 1980.  However, the onset of his acute and chronic schizophrenia was noted to be March 16, 1980.  In the absence of medical evidence, the examiner determined that it was medically feasible that the schizophrenia onset six months prior to his examination in October 1980.  Schizophrenia is a psychosis.  38 C.F.R. § 3.384.  As such, the Board finds that service connection for a psychosis is warranted on a presumptive basis.

With regard to the claim of entitlement to service connection for a seizure disorder, the Board notes that various medical records suggest that the Veteran reported he began having seizures when he was five years old.  However, the Veteran's entrance examination was normal, and the Board finds that the Veteran's statements to doctors about the onset of his seizures do not constitute clear and unmistakable evidence that a seizure disorder existed prior to service.  Furthermore, the Social Security Administration determination also dated the onset of the Veteran's seizure disorder as March 16, 1980.  While he was not examined until 1982, the examiner at that time appears to have dated the onset of the seizure disorder prior to that time, in consideration of the Veteran's lack of medical treatment.  As such, the Board will resolve all doubt in favor of the Veteran and conclude that he manifested epilepsies within one year of his discharge from service in September 1979.  As such, service connection for epilepsies is warranted on a presumptive basis.


ORDER

Service connection for a seizure disorder is granted.

Service connection for psychosis is granted.




____________________________________________
R. FEINBERG 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


